Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 2, 7, 18-20 (part), drawn to a recombinant DNA construct comprising a protein-coding DNA molecule operably linked to a heterologous promoter that, when expressed in a plant or a plant cell, produces a protein that interferes with the ability of endogenous HD-Zip class II proteins to repress DNA transcription of at least one gene regulated by the endogenous HD-Zip class II proteins, or a plant cell or plant comprising said construct, classified in group C12N 15/63, for example.
II.	Claim(s) 1, 2, 12, 13 18-20 (part), drawn to a  recombinant DNA construct comprising a DNA molecule operably linked to a heterologous promoter that, when expressed in a plant or a plant cell, produces a loss-of-function mutation in an endogenous HD-Zip class II gene or a plant cell or plant comprising said construct, classified in group C12N 15/66, for example.
III.	Claims 1, 8, 9, 18-20 (part), drawn to a recombinant DNA construct comprising an RNA-coding DNA molecule operably linked to a heterologous promoter that, when expressed in a plant or plant cell , produces an RNA molecule that suppresses the expression of a target HD-Zip class II protein or a plant cell or plant comprising said construct, classified in group C12N 15/64, for example.
IV.	Claim(s) 21, 22, 25, 36, 37 (part), drawn to a method for producing a plant with an enhanced trait comprising incorporating into a population of plants a recombinant DNA construct comprising a protein-coding DNA molecule operably linked to a heterologous promoter that, when expressed in a plant or a plant cell, produces a protein that interferes with the ability of endogenous HD-Zip class II proteins to repress DNA transcription of at least one gene regulated by the endogenous HD-Zip class II proteins, classified in group C12N 15/8261, for example.
V.	Claim(s) 22, 25, 30, 31, 36, 37 (part), drawn to a method for producing a plant with an enhanced trait comprising incorporating into a population of plants a recombinant DNA construct that, when expressed, produces a loss-of-function mutation in an endogenous HD-Zip class II gene, classified in group C12N 15/8216, for example.
VI.	Claim(s) 26, 27, 36, 37 (part), drawn to a method for producing a plant with an enhanced trait comprising a recombinant DNA construct comprising an RNA-coding DNA molecule operably linked to a heterologous promoter that, when expressed in a plant or a plant cell, produces an RNA molecule that suppresses the expression of a target HD-Zip class II protein, classified in group C12N 15/8218, for example.
Inventions of Groups I, IV and II, III, V , VI are patentably distinct  Inventions of Groups I and IV requires producing a protein that interferes with the ability of endogenous HD-zip class protein to repress transcription.  There is no such requirement for the inventions of Groups II, III, V and VI.  Searching the art for the inventions of Groups I and IV may reveal no information pertaining to the inventions of Groups II, III, V and VI.  The art search for the inventions of Groups I, IV and II, III, V, VI are not coextensive.
Inventions of Groups II, V and III, VI are patentably distinct.  Inventions of Groups II and IV require producing loss-of-function mutation in an endogenous HD-Zip class II gene not required by the inventions of Groups III and VI.  Searching the art for the inventions of Groups II and V may reveal no information pertaining to the inventions of Groups III and VI.  The art search for the inventions of Groups II, V and III, VI are not coextensive.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the recombinant DNA construct of Group I can be used in a materially different process of using that product, such as a 
hybridization method.
Inventions II and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the recombinant DNA construct of Group II can be used in a materially different process of using that product, such as a 
hybridization method.
Inventions III and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the recombinant DNA construct of Group III can be used in a materially different process of using that product, such as a hybridization method.
	Applicants are reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another.  These sequences are thus deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121.  Absent evidence to the contrary, each such nucleotide sequence and each amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq.  
Applicant is required to elect one nucleic acid sequence and one encoded amino acid sequence to be 
examined in conjunction with the elected Group of claims.  In the instant case, following election is to be made from (a), (b), (c) and (d) with the elected Group of claims:
(a) For loss of function mutation, one domain from the following: (i) transcriptional repression domain, (ii) a homeodomain, (iii) a leucine zipper domain and (iv) a CXXCX-like motif in the C-terminus;
(b) For DNA molecule encoding a protein: One protein from the following: SEQ ID NO: 92 to SEQ ID NO: 130;
(c) For HD class II protein: One protein from the following: SEQ ID NO: 19 to SEQ ID NO: 36; and 
(d) One RNA molecule from the following: antisense RNA, an siRNA, a miRNA, and a long non-coding RNA
		Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445. The examiner can normally be reached on 8.30 a.m. to 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663